Citation Nr: 1723479	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-13 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for obesity.

3.  Entitlement to service connection for sleep apnea, claimed as secondary to obesity.

4.  Entitlement to service connection for hypertension, claimed as secondary to obesity.

5.  Entitlement to service connection for hyperlipidemia, claimed as secondary to obesity.

6.  Entitlement to an increased rating in excess of 10 percent for posttraumatic degenerative arthritis and residuals of fracture of the right distal fibula (right ankle disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions.  In a May 2010 rating decision, the RO denied a rating in excess of 10 percent for the service-connected right ankle disability.  In a December 2010 rating decision, the RO confirmed the denial of the increased rating and denied claims for service connection for PTSD, obesity, sleep apnea, hypertension, and hyperlipidemia.  In January 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2012, and, later in May 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to all six claims.

As reflected in the title page, the issue of entitlement to PTSD has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In July 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. During the hearing, the Veteran clarified that he is claiming service connection for sleep apnea, hypertension, and hyperlipidemia as secondary to obesity.  See Board Transcript, page 16.

In June 2014, the Board remanded the claims on appeal for further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claims (as reflected in in a January 2015 supplemental statement of the case (SSOC)) and returned these matters to the Board.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

For the reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Regarding the Veteran's claim for service connection for PTSD, establishing service connection requires: (1) medical evidence diagnosing PTSD; (2) medical evidence of a link between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304 (f) (2016).

VA treatment records reflect an Axis I diagnosis of PTSD.  The Veteran asserts that his PTSD is due to two stressful incidents in service.  One of these stressful incidents reported by the Veteran was that he was physically assaulted in March 1978, wherein he was thrown down a hill and suffered a broken leg.  The Board notes that this assault is documented in the Veteran's service treatment records.  The second stressful incident reported by the Veteran was that he was sexually assaulted by a fellow soldier in June 1978.  He did not report the incident at the time, but he asserts that he increasingly abused drugs and alcohol, began to put on a lot of weight, and his performance in the Marines declined.  See, e.g., July 2012 Board Hearing Transcript, pp. 7-12.  

Service treatment records document no complaints of, or treatment for, a psychiatric disorder.  However, the Veteran was placed in a weight control/distribution program in June 1978.  A progress report indicated that, following the 23rd week in the program, the Veteran had not lost any weight, and discharge was recommended.

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277   (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5) 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In cases involving an allegation that PTSD is connected to military sexual assault, the Federal Circuit has held that "the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur."  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).

On November 2010 VA PTSD examination, the examiner conceded the physical assault stressor, but not the sexual assault stressor because it was not verified.  Additionally, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV (Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders). 

The Board finds that this examination report does not fully resolve questions raised in this appeal.  While it appears that the examiner found that the Veteran did not currently meet the diagnostic criteria for PTSD, the examiner did not address the diagnoses of PTSD rendered by the Veteran's treating psychologists and psychiatrists during the  period under consideration in this appeal, and, if deemed valid, comment upon the relationship, if any, between such diagnosis and the Veteran's in-service stressor(s).  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim.").  If such diagnoses are not deemed valid, the examiner should clearly so state, and explain why.  Furthermore, as noted above, the record suggests that there are identifying markers suggesting the occurrrence of a an in-service sexual assault.  Evidence added to the claims file subsequent to the November 2010 VA examination (including the Veteran's July 2012 testimony) is relevant to this claim, and should be considered by the VA examiner in rendering etiology opinions as to the occurrence of the claimed MST, and the etiology opinions sought.

Regarding claimed obesity, the evidence demonstrates that the Veteran is currently obese and was overweight during service.  Indeed, as indicated above, the Veteran was placed on a weight management program during service.  The Board notes that obesity is a finding or symptom, and not a disability in and of itself for which VA compensation benefits are payable.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 61 Fed. Reg. 20,440 (1996) (although a veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).  

However, the evidence of record suggests that the Veteran's obesity is a symptom of his acquired psychiatric disability.  Specifically, the Veteran testified that, following the June 1978 sexual assault, he "went off the deep end" with drug abuse and eating, and that he has had problems with his weight since discharge.  See July 2012 Board Hearing Transcript, p. 11.  Consequently, the Board finds that this matter is inextricably intertwined with the issue of service connection for a psychiatric disability, which is being remanded herein.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

As the matter of service connection for obesity is being remanded herein, the secondary claims for service connection for sleep apnea, hypertension, and hyperlipidemia must also be remanded.  Smith, 236 F.3d at 1372.

Regarding the increased rating claim for right ankle disability, in June 2014, the Board remanded the claim, in part, to afford the Veteran a VA examination to obtain medical information as to manifestations and the severity of the right ankle disability.  He was afforded a VA examination in August 2014 that was responsive to the remand directives.  However, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  Specifically the Court held that 38 C.F.R. § 4.59 requires that VA orthopedic examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, testing of the range of motion of the opposite undamaged joint.  As such, lacking the required findings pursuant to Correia, the August 2014 examination report is inadequate. 

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may  result in denial of his claim(s)-in particular, his increased rating claim.  See 38 C.F.R. §§  3.655 (a), (b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any  notice(s) of examination(s)-sent  to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  Specifically, the AOJ should obtain all VA treatment records dated since April 2016, as any such records may contain information and evidence relevant to the increased rating claim on appeal.  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal (to particularly include with respect to private (non-VA) medical treatment)), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include obtaining any further medical examination(s) and/or opinion(s) prior to adjudicating the claims on appeal.  The AOJ's adjudication of the higher rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain from the Atlanta VAMC and from "GHC/Decatur" all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to one or more claim(s) on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by an appropriate psychologist or psychiatrist. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychologist/psychiatrist prior to the completion of his or her report), and all clinical findings should reported in detail.

Following examination of the Veteran, and review of the claims file, the examiner should provide opinions addressing the following:

a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability ) the Veteran's alleged in-service sexual assault by a fellow soldier actually occurred

In addressing the above, the examiner should specifically consider and discuss the Veteran's statements that, following the sexual assault, he increasingly abused drugs and alcohol, began to put on a lot of weight, and his performance in the Marines declined.  The examiner should also comment on the significance of the Veteran's placement in a weight control/distribution program in June 1978.

b) Whether the Veteran meets-or, at any time pertinent to the current claim, has met-the DSM-IV diagnostic criteria for PTSD as a result of conceded in-service physical assault and/or military sexual trauma (MST).

In addressing the above, the examiner must consider and discuss the diagnoses of PTSD rendered by the Veteran's treating psychologists and psychiatrists during the period under consideration in this appeal, and address whether such diagnoses are at least as likely as not attributable to the conceded in-service physical assault, and/or alleged in-service MST.  If the prior diagnoses of PTSD are deemed not valid, the examiner must clearly so state, and explain why 

If a current diagnosis of PTSD resulting from the conceded in-service physical assault and/or alleged MST is deemed appropriate, the examiner should fully explain how the diagnostic criteria are met, to include identification of the stressor(s) underlying the diagnosis, and comment upon the link, if any, between the in-service stressor(s) and  the Veteran's symptoms.

(c)  The examiner should also identify all other acquired psychiatric disorder(s) diagnosed currently or validly diagnosed at any point pertinent to the current claim, to include major depressive disorder (even if now asymptomatic or currently resolved).

Then, for each such diagnosed acquired psychiatric disorder other than PTSD, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not that such disability: 

(1) had its onset during service or is otherwise medically related to service, to include in-service experience(s) referenced above; or, if not, 

 (2) was caused OR is or has been  aggravated (worsened beyond natural progression) by one or more service-connected disability(ies).

In addressing all the above, the examiner must consider and discuss all relevant medical and lay evidence, to include in- and post-service medical records, and all lay assertions, to include the Veteran's assertions and any lay statements provided on his behalf.  If lay assertions in any regard are discounted, the examiner must clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate medical professional for evaluation of his service-connected right ankle disability.  

The entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of the right ankle, as well and for the left ankle (for comparison purposes), expressed in degrees.  Range of motion should be tested in active motion and passive motion, weight-bearing, and non weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

For each ankle, the examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided

6.  If the Veteran fails to report to any scheduled examination(s), associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtain any further examination(s) and/or opinion(s), adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause to report to the examination scheduled in connection with the right ankle  claim, in adjudicating the increased rating claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to the increased rating claim, consideration of whether staged rating of the disability is appropriate).

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



